Case: 21-60267     Document: 00516371612         Page: 1     Date Filed: 06/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 27, 2022
                                  No. 21-60267                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Katherine Fabiola Rodas-Ayala; Emily Xiomarra Rodas-
   Ayala,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A209 830 165
                            Agency No. A209 830 166


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Katherine Fabiola Rodas-Ayala, and the minor Emily Xiomarra
   Rodas-Ayala (Emily), are natives and citizens of Honduras. Rodas-Ayala,
   along with Emily, a rider on her mother’s asylum application, have petitioned


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60267     Document: 00516371612           Page: 2   Date Filed: 06/27/2022




                                    No. 21-60267


   for review of a decision of the Board of Immigration Appeals (BIA) affirming
   the decision of the immigration judge (IJ) concluding that they were ineligible
   for asylum, withholding of removal, and relief under the Convention Against
   Torture (CAT). We review the BIA’s decision and will consider the IJ’s
   decision only to the extent it influenced the BIA. See Singh v. Sessions, 880
   F.3d 220, 224 (5th Cir. 2018).
          In her asylum application, Rodas-Ayala sought asylum and
   withholding of removal based on her persecution on account of membership
   in two particular social groups (PSGs): (1) “Honduran women viewed as
   property,” and (2) “Honduran women who defy the authority of gangs.”
   Despite arguments to the contrary, the BIA did not err in determining that
   these proposed PSGs are not cognizable. See Gonzales-Veliz v. Barr, 938 F.3d
   219, 232 (5th Cir. 2019); Orellana-Monson v. Holder, 685 F.3d 511, 521-22 (5th
   Cir. 2012).   Although the Attorney General asserts that, given recent
   developments in caselaw, a remand is needed so that the agency may
   determine whether the first of the above PSGs is cognizable, our precedent
   indicates that a remand is not appropriate under the circumstances. See Jaco
   v. Garland, 24 F.4th 395, 405-07 (5th Cir. 2021).
          Because the above determinations are dispositive of the claims for
   asylum and withholding of removal, there is no need to consider the
   remaining arguments concerning these forms of relief.                See INS
   v. Bagamasbad, 429 U.S. 24, 25 (1976). We note, however, that to the extent
   Rodas-Ayala and Emily raise a claim based on an asserted “pattern or
   practice” of persecution “of persons similarly situated” to them on account
   of a protected ground, see 8 C.F.R. § 208.13(b)(2)(iii), the issue is
   unexhausted, and we lack jurisdiction to consider it. See Roy v. Ashcroft, 389
   F.3d 132, 137 (5th Cir. 2004).




                                         2
Case: 21-60267     Document: 00516371612          Page: 3   Date Filed: 06/27/2022




                                   No. 21-60267


          Finally, with respect to the claim for protection under the CAT, even
   if Rodas-Ayala and Emily have identified evidence in support of the claim,
   they have not shown that the evidence compels a conclusion contrary to that
   of the BIA on the issue whether it is more likely than not they would be
   tortured with government acquiescence if returned to Honduras. See Zhang
   v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
          The petition for review is DENIED                 IN PART AND
   DISMISSED IN PART.




                                         3